DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 11/2/2020. Claims 1-14 are pending in the application. 
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The specification does not sufficiently describe how the body has a horizontally extending base wall, when referencing the embodiment of Fig. 1. Since the body is circular, it is unclear how the base wall is horizontal.
The specification does not sufficiently describe several structures of the claimed invention. For instance with regards to the embodiment in Fig. 1, the specification references a plurality of base peripheral edges 16/18/20/22 extending about a planar base face 24. However, looking at the structure of Fig. 1, it is unclear what specific structures are being referenced, since the holder has a circular configuration it is unclear what “edges” are being referenced or what “planar” base is being referenced. It is also unclear how the “edges” referenced in the figure join together to form the “planar” base. It is unclear if the “edges” are in reference to certain surface areas of the circular configuration or something else.
The specification fails to sufficiently describe what is meant by the term “base footprint”. It is not clear if the term base footprint is another word for the base, an area formed by the base peripheral edges and planar face or something else.
Since the specification is unclear regarding what structures are considered to be for the plurality of base peripheral edges, for instance with regards to Figure 1, it is unclear how the end walls and side walls extend upward from the edges. In addition, with regards to the Fig. 1, since the holder has a circular configuration, it is unclear how to distinguish between a first wall and a second wall, since there appears to be one circular wall.
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 14 and several dependent claims recite the limitation “horizontally extending base wall”; “a plurality of base peripheral edges extending about a planar base face and forming a base footprint”, “a first and a second end wall that extend vertically upward”, “a first one and a second one of the plurality of base peripheral edges and a first side wall and a second side wall that extend vertically upward”, and claim 2 recites the limitation first arc and second arc. It is unclear how to interpret these limitations for the reasons stated above.
Claim 1 recites the limitation “the plurality of medical device storage slots further extending horizontally between the first and the second side walls and being shaped according to the convergence of the first and the second side walls 
The prior art is applied as best the claims can be interpreted.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    697
    524
    media_image1.png
    Greyscale


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampropoulos et al. US 2016/0206394 A1.


With regards to claim 3, Lampropoulos the plurality of medical device storage slots define a common center axis that extends through a center point of the circle.
With regards to claim 4, Lampropoulos each of the first side wall and the second side wall includes a lower section oriented perpendicular to the planar base face and an upper section that follows a curve of the circle.
With regards to claim 5, Lampropoulos a third inner surface of the base wall forms a bottom of each one of the plurality of medical device storage slots and is oriented parallel to the planar base face.
With regards to claim 6, Lampropoulos the opening footprint is oriented parallel to the base footprint.
With regards to claim 7, Lampropoulos a number of the plurality of medical device storage slots is greater than three.
With regards to claim 8, Lampropoulos the plurality of medical device storage slots are in fluidic communication with one another.
With regards to claim 9, Lampropoulos a medical device holder assembly comprising: a holder 610 including a one-piece holder body having a horizontally extending base wall with a plurality of base peripheral edges extending about a planar base face, a first end wall and a second end wall extending vertically upward, respectively, from a first one and a second one of the plurality of base 
With regards to claim 10, Lampropoulos a sterile envelope 665 containing the medical device holder and the plurality of elongate medical devices.
With regards to claim 11, Lampropoulos the plurality of base peripheral edges form a first rectangular footprint, and the opening forms a second rectangular footprint that fits within the first rectangular footprint.
With regards to claim 12, Lampropoulos the plurality of medical device storage slots are in fluidic communication with one another. (Para. 0066)

With regards to claim 14, Lampropoulos the base stabilizer forms a first footprint and the plurality of base peripheral edges forms a second footprint that fits within the first footprint.

Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive. The Applicant argues the 112 rejection regarding the specification not sufficiently showing the “horizontally extending base wall”, “planar base face” and “a plurality of base edges” extending around the “base face” for certain embodiments, more specifically Figs. 1-2. The Applicant argues that structure 15, represents the “horizontally extending base wall”. However looking at Fig. 1, it appears the line extending from structure 15 is curving up in a circular formation and is not extending in a horizontal configuration as claimed. The Applicant argues the “planar base face” in Figs. 1-2, is structure 24 and the plurality of base edges are structures 16/18/20/22. However looking at Fig. 1, it appears the line extending from structure 24 is not pointing to a planar portion, such as where 62 is pointing, it appears to be pointing to a portion of the curved area of the holder. Also, with regards to the “plurality of base edges”, in Fig. 1, structure 16 appears to be pointing to an area in a cross section of the holder and structures 18 and 22 appears to be pointing to areas along the same curved portion of the holder and not edges of the base.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736